Name: 78/866/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in Belgium pursuant to Title II of Directive 72/161/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  economic policy;  agricultural structures and production;  social framework
 Date Published: 1978-10-24

 Avis juridique important|31978D086678/866/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in Belgium pursuant to Title II of Directive 72/161/EEC (Only the French and Dutch texts are authentic) Official Journal L 297 , 24/10/1978 P. 0023 - 0023COMMISSION DECISION of 9 October 1978 on the implementation of the reform of agricultural structures in Belgium pursuant to Title II of Directive 72/161/EEC (Only the Dutch and French texts are authentic) (78/866/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (1), and in particular Article 11 (3) thereof, Whereas the Belgian Government notified, pursuant to Article 10 (4) of Directive 72/161/EEC: - the Royal Decree of 17 February 1978 amending the Royal Decree of 23 August 1974 on the acquisition of occupational skills by persons engaged in agriculture and - the Ministerial Decree of 17 February 1978 amending the Ministerial Decree of 23 August 1974 implementing the Royal Decree of 23 August 1974 on the acquisition of occupational skills by persons engaged in agriculture; Whereas Article 11 (3) of Directive 72/161/EEC requires the Commission to determine whether, having regard to the above instruments, the existing provisions for the implementation in Belgium of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 8 of Directive 72/161/EEC; Whereas the amendments contained in the Royal Decree of 17 February 1978 and in the Ministerial Decree of 17 February 1978 to the provisions implementing Title II of Directive 72/161/EEC comply with the objectives and requirements of that Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Royal Decree of 17 February 1978 and the Ministerial Decree of 17 February 1978 the existing provisions for the implementation in Belgium of Title II of Directive 72/161/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 8 of Directive 72/161/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 9 October 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 15.